967 N.E.2d 809 (2012)
359 Ill. Dec. 779
Jody B. ROSENBAUM-GOLDEN, respondent,
v.
Bruce P. GOLDEN, petitioner.
No. 113915.
Supreme Court of Illinois.
May 30, 2012.
Petition for appeal as a matter of right or leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Rosenbaum-Golden v. Golden, case No. 1-11-3134 (12/20/11), allowing the motion to *810 dismiss the appeal. The appellate court is further directed to issue an order that fully complies with Rule 23(c).